POPE, Justice.
City of San Antonio appealed from a judgment upon a jury verdict which awarded E. R. Seay and others the sum of $1,500 for the value of a part of a city lot which the City condemned for highway purposes. The jury allowed no damages to the remaining part of the lot. City urges that the trial court erred in failing to strike certain evidence of an expert witness. We affirm the judgment.
The expert witness for the landowner gave his opinion on direct examination, concerning the value of the severed piece of property, and also the value of the remaining portion of the lot, both before the taking and after the taking. City cross-examined the witness and then moved that all of the expert’s testimony be stricken, because in stating the value of the strip taken, he included the damages to the remainder of the property, contrary to the correct measure stated in State v. Carpenter, 126 Tex. 604, 89 S.W.2d 194, 979. City objected to the expert’s testimony and the court overruled the objection. However, the court then correctly instructed the witness that the proper measure of damages was the reasonable market value of the strip that was taken, and the expert then stated that such value was $2,250.
In addition to the evidence which the expert gave after the court instructed him about the correct rule, another expert testified properly and without objection. The court’s instruction to the witness, together with the other proper evidence in the record, and the court’s correct submission of the issues, which again repeated the proper measure of damges, rendered any error harmless. State v. Thompson, Tex.Civ.App., 290 S.W.2d 319; Camp v. Commissioners’ Court of El Paso County, Tex.Civ.App., 279 S.W.2d 927; Cole v. City of Dallas, Tex.Civ.App., 229 S.W.2d 192.
The judgment is affirmed.